Title: The Annapolis Convention, September 1786 (Editorial Note)
From: 
To: 


Editorial Note
In the spring of 1786 JM’s enthusiasm for the approaching convention at Annapolis ranged from the lukewarm to the moderately hot, almost as the weather of the season. Forty years later, JM recalled that the meeting grew out of a motion presented by another delegate to the General Assembly in 1786 (JM to Noah Webster, 10 Mar. 1826, Madison, Writings [Hunt ed.]Gaillard Hunt, ed., The Writings of James
          Madison (9 vols.; New York, 1900–1910)., IX, 246–48). The record shows that in the preceding years JM was opposed in principle to the idea of a regional convention that would concern itself with revising the faltering Articles of Confederation. As a congressman in 1783 he denounced such a meeting on the ground that “pernicious jealousies” might be excited to no good purpose. JM then made no effort to support Hamilton when the latter asked Congress to call “a General Convention for the purpose of revising and amending the foederal Government” (Notes on Debates, 1 Apr. 1783, Papers of MadisonWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (9 vols. to date; Chicago, 1962——)., VI, 425). Yet recent scholarship has tended to solidify the impression that the Annapolis convention—the first step on the high road to the convention of 1787—was JM’s brainchild.
This assertion by historians that JM was the author of the resolution has been carefully delineated by Julian Boyd, who offers a convincing argument that John Tyler was in fact the originator of the convention approach to the Confederation’s problems (Papers of Jefferson, IX, 206–8). Briefly stated, claims for John Tyler’s authorship were apparently demolished by George Tucker, Hugh Blair Grigsby, William C. Rives, and Irving Brant in a broad sweep of circumstantial and dubious evidence. Perhaps JM was only being coy when he reported to Monroe and Jefferson that Tyler proposed the national convention after efforts to create a national revenue and provide for commercial regulations proved fruitless. Brant apparently thought so, for he held that JM discussed the idea of a convention with Washington during a “rained-in October visit” in 1785, then stepped into the background because of his “too-bright Continental label” and allowed Tyler to make the final move (Madison, II, 376). This version of what happened had its roots in the assertion by Grigsby (in 1854) that Tyler had merely been JM’s mouthpiece at the final sessions of the October 1785 General Assembly. Grigsby believed that JM’s strong national stance had alienated him from the “popular party which was in a large majority in both houses of Assembly” and that JM’s name attached to the convention plan would have “ensured its destruction.” According to Grigsby, JM selected Tyler “as the proper person to originate the scheme of the meeting at Annapolis” (Grigsby to John Tyler, 22 June 1854 [ViHi]). Edward Coles had a fuzzy recollection of the incident, based on his conversations a generation earlier with JM himself (Coles to W. C. Rives, 19 June 1857, WMQWilliam and Mary Quarterly., 2d ser. VII [1927], 171; Rives, Life of Madison, II, 67–69). Burnett assumed that JM “embraced the opportunity to promote” a convention in the autumn of 1785 (The Continental Congress, p. 665).
George Tucker’s sketch in the supplement to the first Encyclopaedia Americana (14 vols.; Philadelphia, 1836–55) on JM, written in part from the evidence gained at Montpelier by personal interviews, did not assign to JM authorship of the convention resolution. “In January 1786, he obtained the passage of a resolution by the Legislature inviting the meeting at Annapolis” (ibid., XIV, 410). However, Grigsby twisted this into a flat statement of authorship “distinctly claimed by himself in the facts furnished by him to Prof. Tucker,” which was buttressed by “the universal belief and tradition of the times” (Grigsby to Tyler, 22 June 1854 [ViHi]). In his history of the nation, Tucker implied that JM had been present at the Mount Vernon conference of 1785 (which in fact he had not attended) and decided to use that meeting as an excuse for an enlarged convention. Tucker stated that JM “was induced to propose a meeting of Commissioners from all the States” and accordingly prepared the resolution passed by the General Assembly in January 1786 (Tucker, The History of the United States from Their Colonization to … 1841 [4 vols.; Philadelphia, 1856–58], I, 343). Thus abandoning his earlier caution, Tucker now gave JM credit for initiating the convention call. He prefaced his summary of the business by saying, “it is believed”—that is, the facts as he had reconstructed them were passed along into solid information. The educated but misleading guesswork of Tucker and Grigsby had made JM into the mastermind of the Annapolis convention and, except for Boyd, professional historians have accepted this traditional interpretation.
Certainly JM was concerned about the ineptness of Congress in the autumn of 1785 and he reported the situation as he saw it to Washington in December. It is clear that in his conversations with the General there was talk of “a Meeting of Politico-Commercial Commissioners from all the States for the purpose of digesting and reporting the requisite augmentation of the power of Congress over trade” because of a threatened impasse over resolutions granting Congress revenue and regulatory powers (JM to Washington, 9 Dec. 1785, Papers of MadisonWilliam T. Hutchinson et al., eds., The
          Papers of James Madison (9 vols. to date; Chicago, 1962——)., VIII, 439). JM explained that the convention proposal had “fewer enemies” and might carry as a natural outgrowth of the Mount Vernon conference. From JM’s later letter to Monroe it seems certain that Tyler was the original promoter of this compromise. In summarizing events of that legislative session for Monroe, JM pessimistically reported that after the “failure of local measures in the commercial line,” those who dreaded an admission of complete ineptitude “revived that [proposition] of Mr. Tyler for the appointment of Commsrs. to meet Commsrs. from the other States on the subject of general regulations” (JM to Monroe, 22 Jan. 1786, ibid., VIII, 483). Frankly, JM wrote, the convention proposal would “probably miscarry” but it was “better than nothing,” and “may possibly lead to better consequences than at first occur.” These are hardly the sentiments of a hopeful author. Moreover, as Boyd points out, JM’s tactic was to gain new powers for Congress whereas Tyler was in the faction that favored bypassing Congress. Hence the tenor of the 21 January resolution was discernibly “opposed to increasing the national power.”

The contemporary attribution of the convention call to JM is important only in that the New England delegates in Congress thought their erstwhile colleague was responsible. Stephen Higginson told John Adams “the Measure appears to have originated in Virginia and with Mr. Maddison,” but the Massachusetts merchant-politician had little hope for the outcome, since few of the appointed delegates had been “in the commercial line, nor is it probable they know or care much about commercial Objects” (J. Franklin Jameson, ed., “Letters of Stephen Higginson, 1783–1804,” Annual Report of the American Historical Association for the Year 1896 [2 vols.; Washington, 1897], I, 735). Significantly, Higginson himself was assigned to his state delegation—but he proceeded to avoid the Annapolis meeting altogether. Rufus King, another New England congressman, told Higginson’s business partner that JM was headed for Annapolis but went there without a real grasp of the nation’s greatest problem. “He does not discover or propose any other plan than that of investing congress with full powers for the regulation of commerce foreign and domestic,” King observed. “But this power will run deep into the authorities of the individual states, and can never be well exercised without a federal Judicial” (King to Jonathan Jackson, 3 Sept. 1786, Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VIII, 460).
Evidence of pessimism in the fall of 1786 abounds, and nothing was more disconcerting than what seemed the capping blow for the Annapolis gathering. Virginia had issued the invitation and her commissioners had designated Annapolis as the gathering place, but enough Maryland authorities thought the meeting transgressed the powers of Congress to prevent their state from joining in the business. Thus only Virginia, the middle Atlantic states, and North Carolina had delegates present. The turnout was disappointing and the point of the convention misunderstood or misinterpreted. A New England congressman even thought the Annapolis convention was a scheme “brought forward with an intention of defeating the enlargement of the powers of Congress” (Burnett, The Continental Congress, p. 666).
In the midst of confusion, JM appears to have said little about the forthcoming meeting to public men he met in New York and Philadelphia while making a circuitous trip toward Annapolis. Perhaps a plan to abandon the Articles of Confederation germinated in his mind, and yet for prudent reasons JM gave the outward appearance of one ready only to tinker and mend the creaky structure of national government. “It seems rather a remarkable state of affairs that Madison should have deemed it politically unwise to intimate, except to close personal friends, that his wishes in promoting the Annapolis Convention extended farther than a commercial reform; yet … the manner in which a good many statesmen looked askance at the proposal … point[s] clearly [to] the wisdom of Madison’s caution,” Burnett surmised (ibid.). This hindsight view of a well-organized JM, who had clearly diagnosed the nation’s ills and was ready with a prescription by September 1786, is difficult to square with the facts, when he could write on 12 August to Jefferson of his despair over the prospects of any reform: “Gentlemen both within & without Congs. wish to make this Meeting subservient to a Plenipotentiary Convention for amending the Confederation. Tho’ my wishes are in favor of such an event, yet I despair so much of its accomplishment at the present crisis that I do not extend my views beyond a Commercial Reform. To speak the truth I almost despair even of this” (partly in code).
